     Case 1:16-cv-09517-LAK-KHP Document 262 Filed 11/08/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN ANd AUDREY HAYS,
                                                       Plaintiffs,
               V.
                                                                              CivilAction No.
 LESTER EBER, ALEXBAY, LLC f/K/A LESTER EBER, LLC,                            16-CV-e517(LAI(KHP)
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                      Defendants,             NOTICE OF MOTION
       and

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP,, EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
 OF MAINE, lNC., and CANANDAIGUA NATIONAL BANK &
 TRUST COMPANY,
                                   Nominal Defendants.



     PLEASE TAKE NOTICE that, upon the accompanying Affidavit of Wendy Eber,
sworn to November 8, 2019 with exhibits, the Affidavit of Lester Eber, sworn to
November 8,2019, with exhibits, and the Affidavit of Michael A. Gallagher, sworn to
November 5,2019, with exhibit, Defendants LESTER EBER, ALEXBAY, LLC flkla
LESTER EBER, LLC and WENDY EBER (collectively "Eber Defendants"), by and through
their attorneys, will move this Court for an Order pursuant to Federal Rule of Civil
Procedure 56(a) for Partial Summary Judgment granting Eber Defendants judgment as a
matter of law on Counts l, ll, lll, lV, V, Vl, Vll, Vlll, and X of the Third Amended Complaint.


DATED: November 8,2019                                  Respectfu lly su bm itted,

                                                      /s/ Paul F. Keneallv, Eso.
                                                      Paul F. Keneally, Esq.
                                                      Colin D. Ramsey, Esq.
                                                      Jillian K. Farrar, Esq.
                                                      UNDERBERG & KESSLER LLP
                                                      300 Bausch & Lomb Place
                                                      Rochester, New York 14604
                                                      Telephone: (585) 258-2800
                                                      pkeneal ly@ u nderbergkessler. com
                                                      cramsey@underberg kessler. com


                                                      Attorneys for Eber Defendants
